U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50441 CHINA DIGITAL ANIMATION DEVELOPMENT INC. (Name of Registrant in its Charter) New York 84-1275578 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 15 West 39th Street, Suite 14B, New York, NY 10018 (Address of Principal Executive Offices) Issuer's Telephone Number: (212) 391-2688 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 22, 2010 Common Voting Stock: 20,020,000 Amendment No. 1 This amendment is being filed in order to: · Restate the financial statements to reclassify $1,019,457 prepaid rent from leasehold improvements to prepaid expenses and accrue the rent payable for the quarter ended September 30, 2010. · Restate the financial statements to correct the failure to accrue $1,462,270 in expenses resulting from outsourcing of development activities. · Reclassify the results of operations of the Company’s financial data services business as results of a discontinued operation. · Replace “Basis of Presentation” with “Principles of Consolidation” in Note 2 to the Consolidated Financial Statements. · Modify the disclosure in Note 5, “Land Use Right and Other Intangible Assets.” · Expand the disclosure in Note 7, “Income Taxes.” · Modify the disclosure in Note 8, “Segment Information.” · Modify the disclosure in Item 2, “Management’s Discussion and Analysis” to conform to the restated financial statements. · Expand the disclosure in Item 2, “Management’s Discussion and Analysis - Liquidity and Capital Resources” regarding related party loans. · Modify the disclosure in Item 4, “Controls and Procedures.” No other changes have been made to the disclosure in this report, nor has the information in this report been updated.Reference should be made to reports filed more recently by the Company for more current information. PAGE CONSOLIDATED FINANCIAL STATEMENTS: CONSOLIDATED BALANCE SHEETS 2 & 3 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 & 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 - 24 1 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2010 June 30, 2010 (Restated, Unaudited) (Restated) Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable, net Other Receivables Prepaid Expenses Total Current Assets Non-current Assets: Property, Plant and Equipment, net Land Use Right and Other Intangible Assets, net Total Assets $ $ "Continued on next page" The accompanying notes are an integral part of these condensed consolidated financial statements. 2 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS' EQUITY September 30, 2010 June 30, 2010 (Restated, Unaudited) (Restated) Current Liabilities: Accounts Payable $ $ Payroll Payable Tax Payable Loans from Shareholders Accrued Expenses and Other Payable Total Current Liabilities Total Liabilities Stockholders' Equity: Common Stock,par value $0.001, 500,000,000 authorized 20,020,000 shares issued and outstanding as of September 30 and June 30, 2010 Additional Paid in Capital Accumulated Other Comprehensive Income Reserved Fund Retained Earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CHINA DIGITAL ANIMATION DEVELOPMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended September 30, (Restated) (Restated) Revenues $ $ Cost of Goods Sold Gross Profit Operating Expenses: Sales Expenses General and Administrative Expenses Total Operating Expenses Income from Operations before Other Income (Expenses) ) Other Income (Expenses): Interest Income (Expense), net Gains from Disposal of Fixed Assets - ) Total Other Income (Expenses) Income Before Income Taxes ) Provision For Income Taxes Income (Loss) from Continuing Operations ) Discontinued Operations: Income (Loss) from Discountinued Operations - Less: Taxes - ) Income (Loss) from Discontinued Operations - Net Income ) Other Comprehensvie Income; Unrealized Gain (Loss) on Foreign Currency Translation Comprehensive Income $ ) $ Earnings Per Common Share - Basic and Diluted Continuing Operations $ ) $ Discontinued Operations $
